 WARNER BROTHERS COMPANY OF P. R., INC.177Warner Brothers Company of P. R., Inc.andAmerican Federa-tion of Labor.Case No. 04-CA-52?. July 15,1955DECISION AND ORDEROn February 2, 1955, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report, together with a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief of the Respondent, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the exceptions, modi-fications, and additions noted below : a1.The Respondent has excepted to the credibility findings of theTrial Examiner.The Trial Examiner based his credibility findingsin part on his observation of the witnesses and their demeanor whiletestifying.As demeanor is a factor of consequence in resolving issuesof credibility, and as the Trial Examiner, but not the Board, has hadthe advantage of observing the witnesses while they testified,it is our' The Respondent also filed a motion to reopen the record for the pi imary purpose ofshowing, in connection with the so-called "Dubinsky incident,"that there was no refer-ence to a contemplated visit by Dubinsky to Puerto Rico to organize the needlework indus-try on the first pageof the November19, 1953, edition of the newspaper El Mundo. Inits supplemental motion in this respect,however,the Respondent in effect concedes, asasserted by the General Counsel in his memorandum in opposition to the Respondent'smotion, that on page 3 of the November 19 issue of El Mundo there appeared an articlestating that a representative of Dubinsky had arrived in Puerto Rico for the purpose oforganizing the needlework industry and that this individual was willing to meet withall interested workers at the Candado HotelEven if evidence of the type which the parties would adduce at a reopened heating hadbeen part of the record before us,itwould not have caused us to alter any of our findingsherein.In view thereof,apart from other considerations,the Respondent'smotion toreopen the record is hereby denied.2The Intermediate Report contains certain misstatements of fact and inadvertences,none of which affects our ultimate conclusions herein.For example,the Trial Examinerfound that Asuncion Aponte preceded Lloyd B.Walker as general manager of the Re-spondent's plant whereas the record shows that Walker was the plant'smanager from thetime it commenced operations and that Aponte was assistant manager for some time afterthe plant openedThe Trial Examiner also found that complainant Ramos' fist periodof employmentwith theRespondent in 1953 was terminated on August 7 whereas itappears from the testimony credited by him,considered in the light of the entire record,that it was terminated on August 13.As no exception has been filed to the Trial Examiner's failure to find surveillance onthe facts of this case,the Board adopts the Trial Examiner's conclusion in Ibis respectwithout thereby passing upon its merits113 NLRB No. 22. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDpolicy to attach great weight to the Trial Examiner's credibility find-ings insofar as they are based on demeanor.Hence, we do not over-rule a Trial Examiner's resolution of credibility except where the clearpreponderance of all the relevant evidence convinces us that the TrialExaminer's resolution was incorrect.'No such conclusion is war-ranted in this case with respect to the resolutions of credibility madeby the Trial Examiner in arriving at his ultimate conclusions.Wetherefore adopt those credibility findings.2.The Trial Examiner found that Paula Davila Ramos, CarmenGloria Quinones, and Matilde Fuentes were discriminatorily dis-charged and that the Respondent thereby violated Section 8 (a) (3)and (1) of the Act.We agree with this finding, for we are persuadedby the record herein that all three complainants were discharged be-cause of their protected concerted activity in connection with the"Dubinsky incident" on November 20, 1953. Such concerted activityunder the circumstances of this case was concerted activity for themutual aid or protection of the employees involved, participation inwhich is protected by Section 7 of the Act.A discharge for havingengaged in such activity violates Section 8 (a) (1) of the Act. Be-cause this activity represented an initial step by the employees insecuring union representation and the discharges therefor an attemptby the Respondent to thwart the unionization of its plant, we find thatthe Respondent, by discharging Ramos, Quinones, and Fuentes, alsoviolated Section 8 (a) (3) of the Act. In any event, whether the dis-charges are viewed as violations of Section 8 (a) (1) or of Section8 (a) (3), we find it is necessary to order the reinstatement of, andaward back pay to, the discriminatees, as recommended by the TrialExaminer, in order to effectuate the policies of the Act.As indicated above, we reject the Respondent's contention that aslowdown by Ramos and Quinones "possibly along in the middle ofthe week" ending November 20, 1953, precipitated their discharge.While the record shows some drop in production on the part of Ramosand Quinones during the week in question, it appears from the testi-mony of Manager Walker, who terminated the employment of allthe complainants, that this drop in production was not regarded bythe Respondent as a substantial one and that the production of theother employees engaged in similar work had also fallen off during thesame period.Walker also conceded that the complainants were notresponsible for the decline in production of the other employees, andthere is no showing that any of the employees, including Ramos andQuinones, had engaged in a deliberate slowdown.When, in additionto the foregoing, the facts and circumstances reported in the Inter-mediate Report are taken into account, including the reference to thecomplainants' November 20 activity pertaining to the unionization3Standaid Dry Wall Products,Inc,91 NLRB 544, enfd. 188 F. 2d 302(C. A. 3). WARNER BROTHERS COMPANY OF P. R., INC.179of the plant implicit in the statements made by Walker and SupervisorMendez on the occasion of the discharges, the conclusion we havereached iswarranted .43.We agree also with the Trial Examiner's finding that BenitaSuarez wasdiscriminatorily discharged on December 4, 1953, in viola-tion of Section 8 (a) (3) and (1) of the Act.According to Manager Walker, the motivating reason for the dis-charge of Suarez was that she gave conflicting reasons for her absencefrom work on December 3. On the basis of the entire record, however,we find that this reason is a mere pretext and that Suarez was in factdischarged because of her adherence to the Union. That this is so isunderscored by the absence of credible testimony to support the claimthat Suarez gave conflicting reasons for her absence on December 3,Walker's warning to the employees in his speech on December 3 notto sign the papers to which Ramos, Quinones, and Fuentes were solicit-ing signaturesin Guaynabo,5 Walker's observation of Suarez in thecompany of Ramos in Guaynabo on December 3, and the dischargeof Suarez upon her return to work on December 4, just after Suarezadmitted to Supervisor Mendez that she had signed a union card.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Warner BrothersCompany of P. R., Inc., Guaynabo, Puerto Rico, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Federation of Labor,or inany other labor organization of its employees, by discharging anyof its employees or by otherwise discriminating in regard to the hire,tenure, or any term or condition of employment of its employees.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form4This is so even if, as we find,contrary to the Trial Examiner,no significance can beattached to the presence of Isabel Reyes during the Ramos'November 20 speech. In thisconnection we note that the record contains,in addition to the testimony set forth in theIntermediate Report, testimony by complainant Fuentes, who was considered a crediblewitness by the Tual Examiner, that during the afternoon of November 20, following the"Dubinsky incident," Supervisor Mendez warned her not to "talk about unions and revo-lutionize the girls here in the plant because if the American [a clear reference to ManagerWalker] hears about it he will discharge you "5 At the time Ramos, Quinones,and Fuentes were in Guaynabo soliciting signatures toapplications for premiership in the UnionLike the Trial Examiner,we find that theRespondent violated Section 8 (a) (1) of the Act by Walker's speech to the employees inwhich he warned them that,"God forbid that . . . [you] should sign those papers"Implicit in this warning under the circumstances is the clear threat of reprisal, and weso find.Accordingly, the Board's adoption of the Trial Examiner's recommendation forthe dismissal of the allegations in the complaint respecting threats of economic or otherreprisals relates, of course,only to other allegations which were not proved. 180,ECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organizations, to join or assist American Federation of Labor,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Paula Davila Ramos, Matilde Fuentes, Carmen GloriaQuinones, and Benita Suarez immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them wholefor any loss of pay they may have suffered as a result of the discrimina-tion against them, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(b)Upon request make available to the Board or its agents, forexamination and copying, all pertinent records necessary to analyzethe amount of back pay due under this Order.(c)Post at its plant at Guaynabo, Puerto Rico, copies of the noticeattached hereto marked "Appendix A." 6Copies of said notice, to befurnished by the Regional Director for the Twenty-fourth Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twenty-fourth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges viola-tions of the Act different from those found in this Decision and Order,be, and it hereby is, dismissed.6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Ordei" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notifyour employees that : WARNER BROTHERS COMPANY OF P. R., INC.181WE WILL NOT discourage membership in American Federationof Labor, or in any other labor organization, by discharging anyof our employees or by otherwise discriminating in regard to thehire, tenure, or any term or condition of employment of any of ouremployees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist AmericanFederation of Labor, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to any seniority or other rights andprivileges previously enjoyed, and we will make them whole forany loss of pay suffered as a result of the discrimination againstthem :Paula Davila RamosMatilde FuentesCarmen Gloria QuinonesBenita SuarezAll our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.We will not discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any suchlabor organization.WARNER BROTHERS COMPANY OF P. R., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by the American Federation of Labor,herein called theUnion,the General Counsel of the National Labor Relations Board, by the Re-gionalDirector for the Twenty-fourth Region(Santurce,Puerto Rico),issued a 182DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint againstWarner Brothers Company of P. R., Inc., herein called the Re-spondent,alleging that Respondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called theAct.Copies of the charges,complaint,and notice of hearing were duly served uponRespondent.With respect to the unfair labor practices,the complaint alleged, in substance,that since on or about November 12, 1953, by conduct specially pleaded Respond-ent interfered with,restrained,and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act and in violation of Section 8 (a) (1) thereof.The complaint further alleged that on or about November 20, 1953, Respondentdischarged Paula Davila Ramos, on November 23, 1953, discharged Matilde Fuentesand Carmen Gloria Quinones,and on December 4, 1953, discharged Benita Suarez,and that all of said discharges were made because the named employees weremembers of and engaged in activities in behalf of the Union and because saidemployees engaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protection.After a request foran extension of time to file its answer,which was granted, a request for a bill ofparticular which was granted in part and denied in part by Trial Examiner ArthurLeff on August 3, 1954,the Respondent filed its answer on August 12, 1954. Byitsanswer it admitted its corporate structure,certain facts as regards its businessoperations,that it was engaged in commerce within the meaning of Section 2 (6)and (7)of the Act,and that the Charging Union is a labor organization withinthe meaning of Section 2 (5) of the Act,it thereafter specifically denied that it hasengaged in any of the alleged unfair labor practices.As a further plea it allegedthat the "Board has no jurisdiction in this case,"and thereafter prayed that thecomplaint be dismissed.Pursuant to notice,a hearing was held in Santurce,Puerto Rico, on September21, 22, and 23,1954, before the duly designated Trial Examiner,at which hearingall parties were represented by counsel.Full opportunity to be heard,to examineand cross-examine witnesses,to introduce evidence bearing upon the issues, andto present oral argument and briefs was afforded all parties.At the completionof the taking of testimony,and the parties had rested their respective cases, theGeneral Counsel requested that the Respondent furnish him with the timecards of25 of its employees for their entire tenure of employment.After full discussion onthe record,the Trial Examiner agreed to adjourn the hearingsine dieto permit theRespondent to prepare and present to the General Counsel the requested time-cards.At the same time the Trial Examiner agreed to accept them in evidenceupon their presentation to him by the General Counsel as exhibits in support of histheory of the case, of which more anon below. The Trial Examiner also agreedto permit all parties to file briefs from a day certain predicated upon his formal orderclosing the hearing herein.Thereafter on or about November 4, 1954, the TrialExaminer received the exhibits referred to above and after marking them foridentification as General Counsel'sExhibits Nos. 19-A to 19-Y,inclusive,and 20,admitted them in evidence and issued his formal order closing the hearing hereinon November 9, 1954.At the same time he granted the parties 20 days fromthe receipt of said order to file briefs in support of their respective positions.Onlycounsel for the Respondent took advantage of this opportunity,and a brief fromhim was filed with the Trial Examiner on or about December 20, 1954. It has beengiven due consideration.From his observation of the witnesses,and upon the entire record in the case,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe record shows that the Respondent is a corporation organized and existingby virtue of the laws of the Commonwealth of Puerto Rico, with its principaloffice and place of business located in Guaynabo,Puerto Rico, where it is now andhas been at all times material herein continuously engaged in the manufacture ofbrassieres as a wholly owned subsidiary of Warner Brothers Company of Bridge-port,Connecticut.In the course and conduct of its business operations at itsGuaynabo plant it causes and has continuously caused materials,supplies, andequipment to be purchased,transported,and delivered in interstate commercefrom and through States and Territories of the United States to its Guaynabo plantvalued in excess of $200,000 annually,and causes and has continuously causedits entire output of finished materials,valued in excess of $300,000 annually, to be WARNER BROTHERS COMPANY OF P. R., INC.183sold, transported, and delivered in interstate commerce from its Guaynabo plantto and through States and Territories of the United States to its parent corpora-tion in Connecticut for redistribution to customers throughout the several Statesof the United States.In view of the foregoing the Trial Examiner is convinced and finds that theRespondent herein is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act; and that its business operations meet the standards recently an-nounced by the Board for asserting jurisdiction in the several States and Territories ofthe United States.II.THE LABOR ORGANIZATIONS INVOLVEDAmerican Fedeiation of Labor is a labor organization within themeaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESForewordAs indicated above the Respondent is engaged in the manufacture of brassieres.At its plant in Guaynabo, Puerto Rico, as the Trial Examiner interprets the record,the parent company. Warner Brothers Company of Bridgeport, Connecticut, startedits operations in Puerto Rico with the aid and assistance of the "Industrial Develop-ment Corporation of the Government of Puerto Rico," herein referred to as "Fo-mento." Its factory building is located about a quarter of a mile from Guaynabo.The building was elected by "Fomento," who in turn leased it to the Respondent.The factory building contains around 11,800 square feet and is approximately 120feet wide and 90 feet deep.The building consists of one large room which housesthe sewing machines and other necessary equipment required to operate the plant.The Respondent offices are located in a room partitioned off from the main factory.It commenced its operations on or about March 16, 1953.At the time it opened its factory "Fomento" assisted it in the recruitment of em-ployees.When the employees were hired they were given a 3-day training periodwithout pay.Those that showed some promise were given regular employment.At the end of the first month the Respondent had around 50 employees.Month bymonth the number of employees increased until they numbered 168 in the springof 1954.For the first 13 weeks of employment the employees were paid the mini-mum wage of 33¢ per hour or $13 20 per week. Thereafter they were expectedtowork on a piecework basis and required to produce so many tickets or dozenseach day. If they produced more than the number of dozens set as a standard theywere paid in excess of the minimum wage. In other words the more they producedthe greater their hourly rate.The standards were set by the parent company, andsimilar to those established in its plants in the States. In the beginning supervisoryemployees from the States were sent to Puerto Rico to assist in getting the plantstarted and to instruct the new employees.At the time of the hearing herein the Respondent's supervisory staff consisted ofLloyd B. Walker, general manager, Rosita Mendez, production manager, Luz Had-dock, manager in charge of quality, and Lily Vego and Carmen Veley, supervisorsin charge of training.Before Walker became general manager one Asuncion Apontewas in charge of the plant.The record also shows that one Victor Martinez was asupervisory employee, and at times is referred to in the record as "AssistantManager."A. The discriminatory discharge of Paula Davila RamosThe record clearly shows that Paula Davila Ramos, herein referred to as Davila,was the moving force behind the events which concern us herein. She was, to saythe least, a most controversial person.Davila was one of the first employees hired by the Respondent when it openedits plant in Maich 1953.At the time she was hired she had had considerable experi-ence in the garment industryThe record clearly shows that she was a skilled andproductive worker.Her production record was outstandingThere is little, if any,controversy in the record on this score.From the time she entered the Respondent'semploy up to the date of her discharge, November 20, 1953, she busied herself withthe affairs and grievances of her fellow workers. Since she had had experience inthe needle trades she knew something about the production standards established bythe Respondent, and the distribution of the workload amongst the employeesDur-ing her employment she worked on operations 15-16As the Trial Examiner seesit the employees complained to Davila from time to time that the production stand-379288-56-vol. 113-13 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDards established by the Respondent were too high.The gist of their complaints wasthat as their pioduction rose, their quotas were increased accordingly, until it wasalmost impossible foi them to rise above the minimum standard, which consequentlymade it most difficult for them to earn more than the minimum wage, $13 20 perweek.Davila complained to management and requested her supervisors to adjustthe situation.The record indicates that her efforts were not in vain and that atleast on one occasion the Respondent made an adjustment as regards the distribu-tion of work on operations 15-16 and endeavored to set the quotas of the employeeson that operation on a reasonable basis. Such activities on the part of Davila even-tually led to some friction between herself and Rosita Mendez, production manager,of which more anon.Davila had two periods of employment with the Respondent. She testified thatshe was first hired by the Respondent on March 24, 1953.At the time she apphedfor employment she was interviewed by Asuncion Aponte, then assistant manager-what transpired at that time is best told in Davila's own words, consequently hertestimony in this regard follows below.Q.Will you kindly tell us about the conversation the day you were firsthired,Mrs. Davila?A.When I got to the plant for the first time, they called you in always tofill out some papers and they asked some questions.He asked me if I spokeEnglish, and I said noHow many children I had, and I told him how many Ihad, and he asked me about other dependents I had. Then I asked him if Icould ask him some questions, and he said yes. I asked him if that companygave, or if the operators had a right to vacation with pay, and he said yes, aftera year. I asked him if we could organize a union, to which he replied that thatwas not necessary because that company was going to work on the basis ofminutesQ.Will you explain that?Can you tell us what you understood by that?A. I asked him what that meant and he replied that the company had a methodof giving us a package of brassicies which we had to do or complete in 14 min-utes.And, for example, if we arrived one minute after eight o'clock therewould be a deduction of three to four cents by the companyThat was in orderthat the operators should arrive at the factory at the indicated hour, on time.Q.What was his answer to your question as to whether you could form aunion?A. That we should not insist on that business of the union because the com-pany would be annoyed about that, and that it would look bad, and that if onentering the job a worker should ask such questions, right at the start; that thecompany was operating in the very best faith in the Island, with the hope thatthe operators would make money, and that he hoped that all of the girls wouldunderstand the situation and have good relations, because he would not like tohave trouble of any kind.The Respondent did not choose to call Aponte as a witness on its behalf,nor wasany showing made at the hearing herein that he was unavailable as such.HenceDavila's testimony in this regard stands uncontradicted and undeniedin the record.She impressed the Trial Examiner most favorably as an honest and forthright wit-nessIn the circumstances the Trial Examiner credits her testimony in this regardin its entirety.We now come to the events surrounding the termination of Davila's first employ-ment with the Respondent. She testified that sometime in the early part of August1953, she developed a serious eye condition. She informed both of her immediatesupervisors,Mendez and Haddock, of her condition and they suggested that sheconsult an oculist.She took their advice and went to the Optico PerizThe oculistadvised her to rest for a few days and fitted her with glasses.At about the same timeshe met a fellow employee, one "Joe," an American employed by the Respondent asa mechanic in the Alamo drugstore, and asked him to tell her superiors that shewould be away from work a few days The record is not too clear as to who "Joe" wasnor is there any substantial evidence that "Joe" ever delivered the message. In anyevent Davila was away from work for about 3 daysUpon her return she foundthat her card had been pulled out of the rack. She then went into the office and sawAponte, at the time, manager of the plant. She asked him about her card and hetold her, in substance, that her services were no longer required and that the reasonfor the Respondent's action was because she had violated its 3-day absentee rule.She protested and attempted to explain to him that her absence was due toillness.She also told him that she had sent word by "Joe." Her protests were in vain and shethen left the plant. WARNER BROTHERS COMPANY OF P. R., INC.185The Respondent contended at the hearing herein that Davila quit her job in August1953.In support of its position it offered the testimony of Lloyd B. Walker andRositaMendez.Both insisted in their testimony (most emphatically), on bothdirect and cross-examination, that Davila quit her lob in August 1953 and that sheof her own free will voluntarily walked off the job. But their testimony in this re-gard does not "jibe," so to speak, with the Respondent's own personnel records.Davila's record was furnished the General Counsel by the Respondent at the hearingherein.Itwas admitted in evidence without objection.The exhibitis setforth inits entirety below:This girl was hired on March 24, 1953; after receiving three days basictraining.She was assigned to operation #15, which is net-face around. Sheproved to be a good learner, followed instructions accordingly and was ableto learn her operation quite well.She was above average in her work andbelow average in her disposition toward the company's policies and regulations.In different occasions she showed resentfulness. In one instance, when oneof her co-workers was put on the floor, as a floor girl. She went home andwas absent for a couple of days, without notifying the office.A few weekslater another operator in her section, made a small amount of money morethan she did and she was furious with her, up to the extent that she threatenedher, that she was going to do bodily harm on her.That day because of thecommotion she created she was fired.That was in August 7.Sometime in September she sent word with another girl, that she wanted tocome back to work with usThe supervisors passed the message on to themanagement.We thought that by this time she would behave in a moreagreeable disposition and another opportunity was given to her. She washired again on October 2, 1953.This girlwas given all these opportunities because she was a good operatoron the machine despite the fact that she was very hard to handle.At this timethat particular operation was very slow and we needed the work and wereworking overtime for a few weeks.When the work was normal again, wenoticed a slow-down of her production.This fact can be proven from our pro-duction records.The results of a slow-down are as follows: forces us to takethe operators from another operation, in order to make-up the difference fromthe lack of production.Also causes the operators on the next operationto lose time from work. She also claimed that day that another operator, #52,was doing all the small sizes while she was doing all the big ones. This took thesupervisors a good deal of time to check a whole week's production and proveher how wrong she was. For these reasons alone plus her past record causedher dismissal.[Emphasis supplied.](Signed)LLOYD B.WALKER,Manager.(Signed)R. S. MENDEZ,Supervisor.(Signed)Luz CH. HADDOCK,Supervisor.It is interesting to note that both Walker and Mendez signed the exhibit.Theother signer, Luz Haddock, one of the supervisors, was not calledas a witnessby the Respondent nor was there any showing made at the hearing herein thatshe was unavailable as such.In the circumstances described above the Trial Examiner credits Davila's accountof the events that led up to her discharge by the Respondent on August 7, 1953.The testimony of Walker and Mendez before the Trial Examiner when consideredin the light of the Respondent's own records, compels such a finding.Davila was rehired by the Respondent on or about October 2, 1953.Hertestimony in this regard is set forth below.The Trial Examiner feels that sincethere is a most serious problem involved herein as regards the credibility ofthe witnesses, who appeared and testified under oath before him, that the best wayto inform all parties as to his reasons for resolving this issue, as he does below,that on occasion the language of the witnesses themselves present the pictureand the impression that they made upon him at the time they testified.At thistime the Trial Examiner feels compelled to say that Davila impressedhim mostfavorably.There was a sincerity in her demeanor that impressed him deeply.He is convinced from this observation that she was an inherently honest person,and that her activities during her tenure of employment with the Respondent werefor the most part for the benefit of others rather than for herself.Though such a 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedure may seem to someto beburdensome and redundant,nevertheless theTrialExaminer feels that all concernedshould beinformed as to the "why," soto speak, of his findings above andbelow.As hesees it fairness demands such aprocedure.Q. Now, did you go backand ask for work at Warner's,or how did ithappen that you went backthereto work, will you tell us?A.Well, therewas a girlby the name of Lalin.I don't know what her fullname is, butthey callher Lalin, and she asked me if I was working andI told her that Iwas not.Then she asked me whyI didn't go back to thefactory again.I told her thatIwouldn't go because they had taken thetime cardaway from me. Then abouta week later I met her again and shetold me thatMiss Haddockhad sent word to me.TRIAL EXAMINER: That who had sent word?Mr. RoTOLO: Miss Haddock, oneof the supervisors.A. (Continued.) She said she sent wordto me to go to see Mr. Walker at hisoffice.Thatwas on a Wednesday.Q. Did you go to the factory?A. Yes, I did.Q. Did you talk with Mr. Walker?A. Yes.He was in the office alone.Q. Tell us theconversationyou had atthat time?A.Well, he askedme if I wanted the job again and if I was willing to workfor him, and I told him yes, because I didn'thave any problem with him be-cause he was a nice person and treatedthe operatorswell.I told him that I hadno objection to working for him again.Then he asked me if I could go the nextday, andI said no, that I couldn't,but thatI could go the next Monday.Q. And did you go back the next Monday?A. Yes,I did go back.Upon her return to work shewas reassigned to sections15-16.Her relationswith her supervisor,RositaMendez,are welldescribedin her testimony.Q. And what were yourrelationswithMiss Mendezon that occasion afteryou startedworking againwith WarnerBrothers?A.Well, she wasall right with me forabout a week only.Q. For only a week?A. Yes.Q. And whathappened afterthat first week?A. She alwayspersecuted me. I couldn't gettogether withthe girls and talkto them, and she would say that if I had come back to the factory to workthat Ishould do so without makingany comments with the girls.Iwouldanswerher that that was inevitable because thegirlswould sympathize with me,and Iwith them also, and they would call me.TRIAL EXAMINER:What do youmeanby "sympathize"?WITNESS:Well, you see, when I arrived at the factoryIwould say "Hello,girls," and the girls would say "Here is Dona Paula" andthey wouldcome aroundme.TRIAL EXAMINER:All right,proceed.Q. Now, these gatherings that you had with the girls, were theyduring workhours or during rest periods or the lunch hour, or on whatoccasions?A. No, they were outside of working hours.Q. In the plant?A. Yes, in theplant, but in the recess periods.On November 20, 1953, Davila came to work at aroundnoon.Whenshe enteredthe factory she had with her a copy of "El Mundo,"a newspaper published in SanJuanand widely read throughout the Island. It was lunch time.Theemployeeswere at ease.As she entered she called them around her.What happenedis like-wise besttold in her own words.Q. Now, when you went to work on theafternoonof that day,during thelunch hour, did anything unusual happen in the plant?A.Well, I arrived there about twelve-thirty.Iwas carrying a newspaperof the day before, which was the 18th or 19th.TRIAL EXAMINERThat would he of November 1953?WITNESS:Yes, of November, 1953.Q.What about this newspaper, proceed.A.Well, in those days theywere announcing on the first page of the news-paper that Mr. Dubinsky would arrive there. WARNER BROTHERS COMPANY OF P. R., INC.187Q. Did the paper say who Mr. Dubinsky was?A. The organizer of the union.Q.What did you do with that newspaper?A.Well, I arrived there as happy as a boy at Christmas, and I said to them:"Come over here, girls, because God has come to see us. There will be nomore problems here in the factory. This American is coming down to organizethe needlework industry and we will soon get away from the $13.00." Thenewspaper said that he would be staying in the Hotel Condado, one of the hotelshere, and that anyone who desired to have an interview with him on his arrival,should send him a post card. So I said to the girls: "How many of you girlswould like to go with me on a committee?" Then Matilde Fuentes secondedthe proposal and Mrs. Carmen Quinones, and the other girls who were there,who said that wherever I went with respect to the union they would followme. So we agreed on that, and then we began to laugh and talk, enjoying thenews. In that moment Mrs. Mendez was having her lunch near the inspectiontable or bench.Q.Was that in the same room?A. Yes, in the same room. I wasn't afraid of talking about these things inthe same room.Q. How far would you say Mrs. Mendez' inspection desk or table was fromthe place where you gathered with these girls, more or less?A. About from here, for instance, to the wall outside, across the hall.TRIAL EXAMINER:We said before about 35 feet.According to Davila and other witnesses, whom the Trial Examiner credits, therewere about 40 employees gathered around her when she addressed them.Duringthe course of the "conversation" Rosita Mendez left her desk, which as indicatedabove was about 35 feet from where Davila was standing, and came to her andinquired as to the cause of the "commotion."Davila asked her to participate inthe discussion if she cared to do so and then gave her the paper to read.At aboutthis time the bell rang and the employees returned to their working places.Davila's account of her address to the employees was corroborated by the witnesses,Matilde Fuentes, Carmen Gloria Quinones, and Aglae Rodriquez De Arroyo. TheTrial Examiner credits their testimony in this regard.The day was Friday, November 20, 1953.According to Davila she returned toher machine and resumed work.At the recess period, 3 p. in. the girls gatheredaround the "Coke" machine and exchanged pleasantries and the like.On this occa-sionthere was an exchange of little gifts between the employees and a fellow workerwho was leaving the Respondent's employment.The recess period over the em-ployees returned to their machines.At around 3.30 the paymaster appeared.Whathappened thereafter is best told in Davila's own words.Her testimony in this regardfollows below:Q. All right, now tell us what happened when this paymaster came aroundas you have stated?A.Well, he gave me my envelope, which I opened, and I was very happybecause that week Mr. Walker had paid me at the rate of 50 cents an hour.Q. Yes. And what happened?A. I was showing the ticket to the girls and saying to them: "Look,girls,work hard and try to produce as I produce so that when this day arrives, payday, you will be satisfied too." Then at that moment there was an inspector fromBridgeport.Iwas humming a dance tune, and I saw Mr. Walker there withthis inspector, and this man told me: "Go ahead and sing.Where thereis song,the atmosphere is good."But when I looked at Mr. Walker I found him sostrange and different from his usual self.He was not in his usual mood, becausehe is always so nice to us. I was surprised because he was always nice to me.He didn't say anything good about my singing, and he used to give me compli-ments when I sang. So I told Carmen, who used to be the fellow worker nextto me-Q. Carmen Quinones?A. Yes, Carmen Quinones. I said to Carmen: "This gentleman who is hereon a visit must have found our work unsatisfactory, because I see that Mr.Walker seems angry." Then Carmen said: "I don't know, Dona Paula." Thenthe two of them left for the office and Mrs. Mendez came to me and told meto go to Mr. Walker's office. I got up and even left my machine stillrunning,because I couldn't imagine what it was all about.When I arrived there I foundMr. Walker seated at his desk and Mr. Martinez beside him. I was surprisedto see him so red faced, because it appeared to me he was in a state of nerves. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDThen Mr. Walker, the only thing he told me.well, he actually didn't tellme, it was Mr. Martinez who told me, since he doesn't speak my language norI his.But he told me to punch and leave because that was my last week there.I was very surprised.Then Mr. Walker told Mr. Martinez to write up something,some note, so I went back to my machine without asking permission from Mr.WalkerWhen I sat down and started to give some money that I had to give tothe girl beside me, and to finish a cup that had fallen behind the needle in themachine, and clip the tickets together with a rubber band, Mr. Walker came outof the office, but going like the wind, and he came to me in a very angry atti-tude, and with Mrs. Mendez at his side, he said to me some of the few wordshe has learned in Spanish.He said: "No mas, no mas, out." I told him: "Becalm,Mr. Walker."Then Mrs. Mendez told me- "Paula, get up, he doesn'twant you to operate that machine any more." I told Mrs. Mendez that I couldnot leave my things behind and that I had to pick them up. Then Mr. Walkergrabbed the tickets from my hand and stopped the motor of my machine, andhe made me get up in that attitude, something for which I didn't blame himbecause he didn't speak my language, and I believe it must have been Mrs. Mendezwho had told him something and put me in bad with him. He didn't speak mylanguage and I couldn't speak his so I couldn't explain anything to him, andhe couldn't tell me anything. I was suffering because I could not explain tohim or discuss with him the problems of the factory.Davila's account of Walker's conduct was corroborated by the testimony of thewitnesses,Matilde Fuentes and Carmen Gloria Quinones.For reasons set forthbelow the Trial Examiner credits their testimony in this regard.Davila further testified that she had the following conversation with Mendezat the time of her discharge, in regard to certain papers she was requested to signby Walker.Q.Who was there when you went back to the office?A.When I got up from the machine and was about to leave, Mrs. Mendezsaid: "Don't go, you have to go to the office and sign some papers there.This all happened because you are mixed up in these union matters, becausealmost always unions end by keeping the money of the workers. So this isyour last day here.Go in and sign those papers." Then I went to the officeand there was a paper that Mr. Martinez had written, and the paper that Iread said as follows: . . . Can I state what was in the paper?Q. Tell us what you remember reading in the paper.A. It said something like this: "We have been forced to dismiss Mrs. PaulaDavila today, the 20th of November, because she is a danger for the factorywhere she forces the workers by her attitude to reduce their production."They gave me that to sign, and I said I wouldn't sign it because it was not true.Q. Did Mr. Walker tell you anything at that time?A. No. He told me that if I didn't want to sign it, all right, but that hewould sign it and Mrs. Mendez and Mr. Martinez also would sign it. I didn'tsign it.Shortly after her conversation with Walker and Mendez, Davila picked up herbelongings and left the plant.Her activities thereafter on behalf of herself andfellow employees will be discussed and disposed of below.The Respondent's position is that Davila was discharged for just cause.As indi-cated above its answer was in effect a general denial of each and every allegationin the complaint insofar as it related to violations of the Act. Such a pleading ispermissible under the Rules and Regulations of the Board.For generations ithas been recognized that a charging party, be he called "Plaintiff" or "GeneralCounsel," must prove his allegations by a preponderance of substantial evidencewhen considered in the light of the "whole record." There is no essential differencebetween cases tried before a Trial Examiner of the Board and a jury, except 1 maninstead of 12 is the "trier of the facts."Conscious of this responsibility the TrialExaminer now proceeds to examine the testimony of the Respondent's witnessesin such a "light."Lloyd Walker, the Respondent's general manager at all times material herein,testified in substance as follows as regards Davila's discharge.At the onset of thehearing herein the General Counsel called Walker as a witness under Rule 43 (b)of the Federal Rules of Procedure, for cross-examination.The gist of his testimonyfollows below.Close and careful examination of Walker's testimony convices the Trial Examinerthat his reasons for the discharge of Davila fall into two categories: (1) that she WARNER BROTHERS COMPANY OF P. R., INC.189was a troublesome and aggravating person; and (2) that she engaged in a "slow-down" during the last week of her employment.Mendez' testimony corroboratedWalker's in this regard.Let us again look at the record.Walker admitted time and again in his testimony that Davila was an efficientemployee, and that her production was above the average.He likewise admittedthat she had protested the working conditions of her fellow employees, but deniedthat she had been successful in her efforts.A typical example of his testimony inthis regard is set forth below:Q. Particularly, can you mention any supervisor that she was having any dif-ficulty with?A. I would say Miss Rosita Mendez, Miss Luz Haddock, Miss Anne Spizak,Miss Sally Mockedicius.Those are some of those I know definitely she haddifficulties with.Q.When did these difficulties begin?A.Within two to three weeks after she was employed.Q.What was the nature of the complaints that you received, if any, fromthe supervisors that you have mentioned concerning Miss Davila')A. Generally not conforming to the rules and regulations set down, ob-jecting to our policies and training.Q. Isn't it a fact, Mr. Walker, that she complained about the high standardyou had set for the production in these operations 15 and 16?A. To me, formally, no.Q. To her supervisors? Isn't that one of her complaints?A. Possibly, yes.Q. And isn't it a fact that as a result of these constant complaints Miss Davilawas making and those of the other girls, did you reduce this high standardthat you had set9A.We did not.Q You maintained the standard of 42 dozens constantly during 1953 onoperations 15 and 16?A. On operations 15 and 16, as I remember, to earn 33cents an hour mini-mum they still had to produce between 40 and 42 dozens.Q. You never reduced it'A. No.Q. Now, were those complaints being made only by Miss Davila or by theother workers in that operation, about their inability to produce this standardyou had set?A. I think Miss Davila was the only one who complained.Q. None of the other girls complained?A. I haven't heard any other complain.In the main Mendez' testimony consists of flat denials of that of Davila, andall other witnesses called by the General CounselSince the Trial Examiner con-sidersDavila's speech to the employees during the lunch hour on November 20,1953, as the key to his ultimate disposal of the issues herein, he shall devote aconsiderable portion of this ieport to an analysis of Mendez' testimony in thisregard.Careful examination of her testimony convinces him that here likewise theparties should be reinformed by an excerpt from her testimony as it appears in theofficial transcript of the record:Q. Now calling attention to November 20th, do you recall anything un-usual, any unusual gathering, at lunch time or just prior to their going back towork after lunch on that day?A. No, nothing.Q.Do you remember on November 20th if Paula Davila had any copy ofa paper, El Mundo?A. I haven't seen it.Q.Did she at any time on that day throw it on the table and say: "Readit" or "Look at it"1A NoQ Did you ever, at any time as long as you have been working see PaulaDavila with a copy of El Mundo which she showed to you or threw on thetable'1A. NoQ Did she ever at any time say anything to you about a union?A. NoQ Did you ever discuss the question with her at any time?A. No, never. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Did you ever make a statement at any time that she was number one?A. No.Q That one of the other girls was number two, which would be CarmenGloria Quinones, and that Matilde Fuentes was number three?A. I have never made that statement.Q. Did you ever make the statement that they were the ring leaders of theunion and you were going to get rid of them, or words to that effect?A. Never.Further on in her testimony she testified in substance that nothing of an unusualnature occurred on November 20, 1953.According to her testimony she was eatingher lunch at her accustomed place at the time Davila made her speech to the as-sembled employees in regard to Dubmsky's proposed visit to the Island, and that sheneither heard Davila's remarks nor had any conversation with her at the time.Faced with such a flat denial of the testimony of Davila, and other witnesses, theTrial Examiner must turn to the whole record to resolve this issue as to the credibilityof the witnesses.After due and careful consideration he credits the testimony ofDavila, and other witnesses called by the General Counsel.Persuasive factors inthis resolution have been: (1) Davila's demeanor; (2) the inconsistency of thetestimony of both Walker and Mendez as regards the circumstances under whichDavila left the Respondent's employment in August 1953, and (3) the demeanor ofboth as they testified before him at the hearing hereinQuite frankly the TrialExaminer is convinced that neither of them gave a true account of the events withwhich we are concerned herein in their testimony before him. In such circumstanceshe has resolved the issue as to the credibility of the witnesses on this score.We now come to the contention of the Respondent that Davila was discharged be-cause she engaged in a deliberate "slow-down" in her production during the lastweek of her employment. In resolving this issue, that is as to whether or not she didengage in such a course of conduct, the Trial Examiner directs attention to the testi-mony of General Manager Walker, wherein he testified that at about the time Davilawas rehired there was a "bottleneck," so to speak, in the production lines of depart-ments 15 and 16, and that in order to correct this situation the employees in thosedepartments were required to work overtime to get the production of the entire plantback in "balance."Verbatim his testimony in this regard was as follows, ". . . It wasnecessary to work overtime to pick up the production and have it flow...Acareful study of the record convinces the Trial Examiner that production in depart-ments 15 and 16 were back in line as of the week Davila was discharged. At thehearing herein the General Counsel offered in evidence an analysis of the productionrecord of all employees in departments 15-16. It was admitted without objection bythe Trial Examiner.After long and careful consideration the Trial Examiner is con-vinced that it should be made a part of this report. Consequently it is attached heretoin its entirety marked "Appendix A."Conclusion as to DavilaAfter due consideration the Trial Examiner is convinced that Davila was dis-charged because she engaged in "concerted activities" on behalf of herself and hercoworkers.Her speech to the employees concerning the contemplated visit ofDubinsky to the Island was the "disturbing factor" that caused her summary dis-charge.The record clearly shows that she was discharged within the "hour," so tospeak, after she spoke to her coworkers.There is little if any dispute that she wasfrom the beginning active on behalf of her fellow workers. She was experienced inthe trade and her production was far above the average.' There is no question abouther legal rights to engage in such activity.That is so well settled that extensive com-ment herein would be sheer nonsense.As regards her activity on behalf of the Union the record is not too clear in this re-gard as of the time of her discharge.Thereafter her activities are well establishedin the record.They of necessity will be discussed below.In his brief counsel for the Respondent points out that Dubinsky's contemplatedvisit to Puerto Rico was related to matters other than union affairs.He refersspecifically to the edition of "El Mundo," and points out in substance that Dubinsky'svisit was concerned with the industrial development of the Island, rather than "Unioni See Appendix AThe Trial Examiner has attached only a part of the exhibit as Appen-dix A, the weeks from October 2, 1953, to the time of Davila's dischargeThe only pur-pose of the Appendix is to show the "flow of production" in departments 15-16 during thisperiod. WARNER BROTHERS COMPANY OF P. R., INC.191affairs" as such.That may be true.A copy of the edition of "El Mundo" is notbefore the Trial Examiner. Suffice it to say that Davila, as an experienced workerin the needle trades industry, was well acquainted with Dubinsky's role on behalf ofthose employed therein.Neither the Trial Examiner nor any trier of the facts canclose his eyes and ears to matters which are of notorious and public knowledge. Itwould be, so to speak, to say that such a controversial figure as John L. Lewis neverexisted.In the circumstances the Trial Examiner rejects the Respondent's contentionin this regard.A further factor in the Trial Examiner's findings as to Davila in addition to thesuddenness of her discharge was the testimony of Quinones and Fuentes which willbe discussed in full below.The Trial Examiner is convinced and he so finds upon the record considered as awhole, that Paula Davila Ramos was discharged by the Respondent on November20, 1953, because she engaged in protected "concerted activities" on behalf of her-self and fellow workers.Also because she on the date of her discharge had theeffrontery to urge her fellow workers to appeal to "Dubinsky" to adjust their griev-ances.The events thereafter will be fully described below and justify such a finding.The Trial Examiner has carefully considered the Respondent's position.He hasread its brief.He has weighed the evidence.He realizes that an employer has theright to discharge an employee for any reason, except for the reasons set forth inthe Act.But where as here he has found that the Respondent's reasons for thedischarge of Davila (and others below) were mere pretext and not the true reasonfor such action, then he agrees with the Board in a recent case, where it said: 2The Trial Examiner indicated that there may be "some grounds for believingWojohn was discharged for minor inefficiencies."We disagree.Assumingarguendothat the Respondent had justifiable cause to discharge Wojohn forminor inefficiencies in his work performance, it is apparent, and we find, that thiswas not the motivation for the Respondent's action.The mere existence, more-over,ofa valid reason is no defense to a discharge which, as here,wasmoti-vated by antiunion considerations.[Emphasis supplied.)So is it here, the Trial Examiner finds that Paula Davila Ramos was discharged bythe Respondent on November 20, 1953, because she engaged in concerted activitieson behalf of herself and fellow workers, and that by such conduct the Respondentherein violated Section 8 (a) (3) and (1) of the Act.B. The discriminatory discharge of Carmen Gloria QuinonesCarmen Gloria Quinones, herein referred to as Quinones, was hired by the Re-spondent in June 1953.Prior thereto she had had some experience in the tradewith the Jem Manufacturing Company in Bayamon, a small town near San Juan,Puerto Rico.For the most part her employment with the Respondent was inoperations 15-16-the same department and section where Davila was employed.Her production record is set forth in Appendix A.As indicated above in that sec-tion of this report concerning Davila, Quinones was an active supporter of Davila inthe latter's efforts to encourage concerted action by the employees in the plant tobetter their working conditionsShe was present at the time Davila made her speechto the employees on November 20, 1953.Moreover, credible evidence in the recordshows that it was she along with Matilde Fuentes who seconded Davila's proposalson that occasion and urged united action by the employees to present their problemsto Dubinsky.Her testimony in this regard follows below:Q. Now, what was the discussion that you had with Paula Davila on that day?A.Mrs. Paula Davila came to work at about twelve-thirty, around noon.Shebrought a newspaper with her in which there was an article about a Mr. Du-binsky, an American who was coming down to Puerto Rico to organize theneedlework industry.She was quite happy, and she called us and we all gottogether with her, and then she stated openly: "How many of you are readyand willing to form part of a committee to visit that gentleman, or to writeto him, and if you are the ones to follow, you are the ones to sign. The onesthat are willing to go, let's go."Then Matilde Fuentes and myself secondedher to do either one thing or the other, either to go there in a committee tosee this gentleman, or to write to him.Q.Were you the first one to second the proposal of Mrs. Davila?A. Yes, sir.2 SeeThe PlasticHolding Conipa'ny,Inc.,110 NLRB 2137. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And then Matilde Fuentes?A. Yes, sir.Q.Who else seconded her?A. Well, openly, nobody else.Quinones futher testified that among those present at the time Davila made herspeech was one Isabel Reyes.The Trial Examiner considers this of some importance.Reyes was a floor girl.Her duties were to distribute the work to the employees.Aresume of her duties and potentialities are best told in the testimony of her superior,Lloyd B. Walker.Q.What would you say the duties of those floor girls would be?A. The main duty of the floor girl is to service the operators.Q. In what way?A. To hand out work and to pick up work.Q. Do they check quality of work?A. On occasions they are required to check quality, yes.Q. Do you consider them as supervisory employees in the sense that theyresponsibly directed the work?A. They were potentially supervisory personnel.We developed them.Q. But they were not considered supervisors in the sense that they were re-sponsible for the production and quality of the work?A.Mrs. Mendez was in charge of production, and Mrs. Vega, quality.Q.Would you consider the floor girlas an assistanttoMiss Mendez or MissVega?A. Yes.As the Trial Examinerseesit the Respondent restsits case onthe theory that ithad no knowledge of the activities of Davila, Quinones, Fuentes, and Suarez.Theanswer to that denial of necessity must rest upon the testimonyof all witnesses, thatis the record "considered as a whole."This position requiresexamination of therecord.Mendez, at the time of Davila's speech, was seated some 35 feet away fromwhere the employees were assembled.Her testimony in this regard was to the effectthat she neither heard Davila, nor paid any attention to the commotionof the em-ployees who surrounded Davila, at the time the incident occurred.As the TrialExaminer interprets the record as a whole, Mendez' testimony in the finalanalysisadds up to this: (1) That such an incident did not occur; (2) if it did she was uncon-scious of it; and (3) that she at no time ever commented to any of theemployeesunder her supervision in this regard.Quite frankly the Trial Examinerdoes notcredit her blanket denials.On the contrary he credits the testimony of each and everywitness called by the General Counsel, who testified before him under oath at thehearing herein. It must be remembered that the factory building, where the Respond-ent's operations were confined to, was 120 feet wide and 90 feet deep withan officepartitioned off from the main floor near the entrance. In suchcircumstances theTrial Examiner simply cannot accept Mendez' flat denial that the Davilaincidentnever occurred. In the circumstances the Trial Examiner credits Quinones'accountof her discharge, which follows immediately below.Q. Did you report for work as usual on Monday morning, November 23d?A. Yes, sir.Q.What happened at the time you reported to work on Mondaymorning?A.Well, I went in as usual and started to work I had already completed twopackages of work when Mrs. Mendez came and told me that Mr. Walker wantedme in the office. I got up and left my work and went with Mrs. Mendez to theoffice.Q.Did you have a conversation there with Mr. Walker?A. Yes, sir, through Mrs. Mendez.Q. You don't know how to speak English, do you, Miss Quinones?A. No, sir.Q. And Mrs. Mendez was acting as interpreter for Mr. Walker and yourself?A. Yes, for both of us.Q. Now, what did Mr. Walker tell you at that time through Mrs. Mendez9A. She asked me if I had noticed the benefits that the Guaynabo women hadhad ever since the moment that the factory started working there, and if I noticedhow they used to dress before and how they were dressing now. Iansweredthat I did not live in Guaynabo, but that I was living in Rio Piedras, and thatwhen I came to work I brought my lunch along to eat in the factory, and Ididn't go out to Guaynabo or anywhere I didn't have to go in to Guaynabo.He also asked me if I had any place to go to work if I left that factory. I an- WARNER BROTHERS COMPANY OF P. R., INC.193swered that I didn't because I had worked formerly in the Jem Manufacturingin Bayamon.Then he asked me why I had left the work in that factory. Ianswered him that I was going to have a baby and I couldn't continue working,because it was well advanced.I quit because I was unable to find somebody totake care of in,,, child and couldn't go back to work in Bayamon.He asked methen who was taking care of the baby while I was working with Warner Brothers,to which I replied that nobody was, and that I was working because the child haddied.Then he asked me if [ could repeat the words that he had said to me, to theother girls in the factory.Q.What words, about your child, or anything else?A. About the benefits that we had obtained from working there, and thatbusiness conditions had improved in the town of Guaynabo because of the moneythat the girls were making in that factory.Q.What did you answer to that?A. Then I answered him that he, as the boss, just the same as he had calledme to the office, should call them into the office also, because they would paymore attention to him than to me, because I had seen during the time I had beenworking in the factory that the women of Guaynabo were very proud of the waythey dressed, and because of the fact that I was not from Guaynabo myself,they might think I was an intruder, a buttinsky, and they might get angry at me,thinking that I would be saying that they did not dress well before the factorywas established, if I told them that they were dressing better since it was opened.Then Mrs. Mendez asked him whether I was going to remain in the factoryf orif I was leaving.Further on she testified as follows:Q.What did you understand Mrs. Mendez to ask Mr. Walker?A. She told me that he had told her that he didn't want me in the factoryany more, since I had started to follow in the footsteps of Mrs. Paula Davilain these matters of the union, and that these things were not convenient forthem, and that 1 should punch my card and go and come back the next week onFriday to get my money for the week before. That they had already gotten ridof the leader No. 1, which was Paula Davila, and that now they were getting ridof me, who was No. 2, and that they were looking for Matilde Fuentes, who wasNo. 3, and that they would send to her home for her and fire her.Q. Did you leave the factory right away then?A. I became nervous and I could not'go to the office to look for my purseand lunch box, so then Mrs. Mendez went and brought me my things, and thetickets she gathered up herself and put them in the envelope where we usuallyput them, and she herself punched out my card, and then I left. I gave my ad-dress to Mr. Martinez so that he should send my pay envelope to my home.The Trial Examiner readily admits that he has quoted extensively from the rec-ord, however he knows of no better way to convey to all parties his resolution ofthe issue as to credibility which certainly is the key to the solution to the allega-tions in the complaintUnquestionably it is a difficult and thankless task.But suchissuesmust be resolved in the light of the whole record.That task he accepts andanswers below.He refuses to make findings by lifting a sentence here and thereout of context.3 It is for that reason that he has quoted so extensively from therecord.In further justification of its position as regards the discharge of Quinones, the Re-spondent at the request of the General Counsel, presented to the Trial Examiner thefollowing,which was properly identified and admitted in evidence.The exhibitsets forth the Respondent's position as regards the discharge of Quinones:WARNER BROTHERS, INC.PUERTO RICO.Re Carmen Gloria QuinonesThis girl was hired on June 9, 1953; after receiving three days basic train-ing, and was assigned to operation # 15, which is net-face around. She had ahard time learning and had to rip and repair a good deal of work. Then shelearned her operation quite well and was just average.She participated on the slow-down of production together with Paula Davila.This fact can be proven from our production records.The results of a slow-down are as follows: it foices us to take the operators from another operation,8 SeeOhio Associated Telephone Company v. N. L R B.,192 F. 2d 664 (C. A. 6), settingaside 91 NLRB 932.Hunkin-Conked ConstructionCo., 100 NLRB 955. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDin order to make-up the difference from the lack of production.Also causesthe operators on the next operation to loose time from work.This causes alot of changes in the daily routine of work and breaks one of theregulationsof the policies of the company.For this reason alone was thisgirl dismissed.(Signed)LLOYD B. WALKER,Manager.(Signed)R. S. MENDEZ,Supervisor.(Signed)Luz CH. HADDOCK,Supervisor.The Trial Examiner is convinced that when the above is compared with Appen-dix A; his observations and findings above as regards Davila; and that his ultimateconclusionsbelow are justified when considered in the light of the whole record.Conclusions as to the Discharge of QuinonesFor the same reasons that he has thoroughly discussed above in the case of Davila,the Trial Examiner is convinced and finds that upon the entire record that Quinoneswas discharged by the Respondent because she publicly and openly supported Davilain her concerted activities on November 20, 1953.Consequently he finds that she likewise was discharged by the Respondent hereinbecause she engaged in a course of conduct that the Act permits.That is, sheexercised her statutory rights under Section 7 of the Act.The Respondent's truemotive for discharging her was for precisely thatreason.In the circumstances, the Trial Examiner finds that the Respondent dischargedQuinones because she exercised her rights under Section 7 of the Act, and that bysuch conduct it violated Section 8 (a) (3) and (1) of the Act.C. The discriminatory discharge of Matilde FuentesFuentes washired by the Respondent at about the time it openeditsplant inGuaynabo, March 27, 1953. She first worked in operation 7, but laterwas assignedto operation 5.The conversations surrounding her discharge paralleled those of Davila andQuinones.The record shows that she was in attendance at the time of Davila'sspeech.Itwas she who seconded Davila's proposal that the employees contactDubinsky upon his arrival on the Island and take concerted action to correct theirworking conditions.Her account of the events that led up to her discharge was in substanceas follows.She testified that she was present at the time Davila made her speech, and that shealong with Quinones had openly agreed with Davila's proposals. She became illon Friday after her return from work and was hospitalized for a short time.OnMonday, November 23, 1953, she did not report for work.Mendez sent for her.She arrived at the plant at aboutnoon.Upon her arrival Mendez cameto her andaccording to Fuentes, in her testimony before the Trial Examiner, the followingconversationoccurred:Q. And did you have a conversation with Miss Mendez at that time?A. Yes.Q. Tell us whathappened?A. I told her: "Miss Mendez".thatis,we are not inthe habitof callingherMissMendez.We called her Dona Rosita. So I said, "Dona Rosita,what do you want me for." Then she toldme: "I amnot theone.It is theAmerican; but look, Matilde, I am so very sorry, because you are such a goodgirl.You are a good worker, and I am very sorry, but it has to be done.Go and see Mr. Walker, because we have already got rid of the leader No. 1,which was Paula, and the leader number 2, which was Carmen Gloria, andthere was lacking only yourself, number 3.He toldme also . .Mr. FRANCO: There is no question pending. If the witnesswill give us time,we will object.TRIAL EXAMINER: There is no question pending.Ask the witnessif she wasrelating tothe conversation she had with Miss Mendez?WITNESS: Yes.TRIAL EXAMINER. It was all part of the conversation?WITNESS' Yes. WARNER BROTHERS COMPANY OF P. R., INC.195TRIAL EXAMINER: All right.A. She also said to me that a person who was very loyal to the factoryhad told her what we were doing in the factory,and then when she had finishedshe sent me to the office of Mr. Walker.Shortly thereafter she went to Walker's office.Fuentes testified as follows asregards this incident:Q. Did you go to Mr. Walker's office at that time?A. Yes, sir, 1 did.Q. Did Mr. Walker talk to you?A. Yes.We both arrived at the office about the same time.Q. Did you understand English?Did Mr. Walker speak to you in English?A. No, I didn't understand.Mr. Walker was talking to Mr. Martinez, whois the managerthey havein the office.He was talking to him in English andMr. Martinez would say it to me in Spanish. The first question he asked mewas: "Matilde,when one has something good, he holds on to it." I noddedmy head, but I didn't speak.Then he asked me how much I was makingwhen I came to work there.You see he would talk to me in Spanish,and thenhe would explain to Mr. Walker.Then Mr. Walker would say somethingelse in English and Mr. Martinez would translate it to me.Then he askedme: "Mr. Walker wants to know how much you were making when you firstcame here to work." I told him I was working in an ensign factory, and thatwhen it was good work they used to pay $3.00 a dozen, and I would make tendozens at $3.00, which would be $30.00. Then he told me: "Well, if you weremaking $30.00 you would not leave to come here to make $13 00." Then whenI told him that and he said I would not leave that to come here for $13.00,I answered that I had gone there because the Department of Labor, whenit interviewed us, told us that after the training period of thirteen weeks wewere going to earn whatever we wanted to because we were going to work bysections.I told him that was why I left that work to come to work there.Q.What else did he say to you?A. Then he askedme if my husband knew how to read and write English,and how much money he was making. I told him that he knew how to readEnglish and to speak it,but I didn't know what he was asking because thatwas his own business.Then he told me:"We have gotten rid of leader No. 1,and No. 2 and you are No.3, and you can come here and get your pay nextFriday.The Respondent'sposition as regards Fuentes was stated to the record by itscounsel at the hearing herein:Mr. FRANCO:What I have in mind,Mr. Examiner, is that it is in order tosustain our theory that she was discharged for cause,because she was notdoing the work the way she should, and she didn't show aptitude, and inconnection with that I want to know what she has been doing.TRIAL EXAMINER. Is that your theory as to discharge?Mr. FRANCO:For cause;and I want to show that she didn't show aptitudeor ability in her job, and I want to know what she has been doing,whether shehas a comparable job or not.In addition to its position set forth above, it also takes the position that absentee-ism was a factor in her discharge.But other evidence in the record is to the contrary.For example,her timecardsfor the entire period of her employment show that she had about the same record ofall employees in the plant.Her cards show that she did have some absenteeism.But on the whole her record is on a par with a majority of employees employed bythe Respondent during this period.Her personnel record(General Counsel'sExhibit No. 5) does not"jibe" withcounsel's statement that Fuentes did not have either ability or aptitude.This recordis setforth below:WARNER BROTHERS, INC.PUERTO Rico.Re Matilde FuentesThis girl was hired on March 27, 1953. She was given three days basic train-ing and was assigned to operation 7, which is 1/8" seam across. From the begin-ning she showed a disagreeable disposition.She had a hard time learning thiskind of work and whenever bad work was given back to be repaired,she did not 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDlike it.On several occasions she threatened to leave her work,because she didnot like to repair.Once she walked out, and we had to talk to her,in order tomake her come back. After several weeks we transferred her to operation #5,which is 3/ls ' underbust seam, in which she proved fairly good.After sometimeshe began to receive again a lot of repairs.Again she disliked to fix the repairsthat were given to her.She was absent from work very often,and when she came back she had noreasonable excuse to account for her absence.Her attention was called to thatfact with no results.It is important to say that his girl could have been a verygood operator on operation#5.She showed the ability to do it, but she didnot seem to have interest in keeping her job.As a whole this girl's attitude toward the company's policies and regulationswas below average.(Signed)LLOYDB.WALKER,Manager.(Signed)K. I. MENDEZ,Supervisor.(Signed)Luz CH.HADDOCK,Supervisor.Walker, in his testimony before theTrialExaminer, insisted that Fuentes was dis-charged because she was a "chronic absentee."He denied that he made the state-ments attributed to him by Fuentes at the time of her discharge.Mendez' testimony on both direct and cross-examination consisted in the main offlat denials of the testimony of all witnesses called by the General Counsel.Closeexamination of the record reveals that both Walker and Mendez testified in the mainas regards Davila, who the Trial Examiner has found above to have been the "key"to the disposal of all issues herein.Conclusions as to FuentesQuite frankly,the Trial Examiner was, at first blush,inclined to be somewhatskeptical about accepting the testimony of Quinones and Fuentes as regards theirconversations with Mendez and Walker at the time of their discharges.However,after long and careful consideration he credits their account of what transpired atthe time they were discharged.The extensive testimony both oral and documentaryas concerns the Respondent'sposition as regards Davila has persuaded the TrialExaminer that all three of these girls were discharged because of the incident ofNovember 20, 1953, which has been fully described above.As he sees it the Respond-ent discharged these employees to "nip-in-the-bud," so to speak,any idea that theemployees might gather from Davila as regards unionization of the plant.Another factor that has been persuasive as regards Fuentes, is the position of theRespondent as stated by its counsel at the onset of her testimony on cross-examina-tion.As indicated above he stated that she was discharged because of her lack ofaptitude and ability.Her personnel record shows that she had"ability."Moreover,the Respondent kept her in its employ regardless of her alleged absenteeism until herparticipation with Davila in the activities described above.In the circumstances and after due considerationthe TrialExaminer is thoroughlyconvinced that Matilde Fuentes was discharged by the Respondent on November 23,1953,for precisely the same reasons as he has found above as regards Davila andQuinones;and that by such conduct the Respondent engaged in conduct violativeof the rights guaranteed employees in Section 7 of the Act, and specifically violativeof Section 8 (a) (3) and(1) thereof.At this stage of the report the Trial Examiner directs attention to the testimony ofMaria Luisa Fuentes and Aglae Rodriguez De Arroyo.In substance,both supportedthe testimony of Davila, Quinones, and Matilde Fuentes as regards the events ofNovember 20, 1953.The importance of their testimony to the Trial Examiner inhis ultimate resolution of the issues herein is that they corroborated the testimony ofthe discriminatee as regards Davila's activities at the time.Both testified that Davilahad the edition of "El Mundo"which has been referred to above. Their testimony hasbeen duly considered and credited by the Trial Examiner in regard to what theyobserved and witnessed at the time.The importance of the above finding is that it refutes Mendez' denial that she hadknowledge of the "El Mundo" incident.Since he has resolved the issue he sees nonecessity for further comment in this regard. WARNER BROTHERS COMPANY OF P. R., INC.197Interference with, Restraint,and CoercionD. The events of December 3,1953,andwhatfollowed thereafterOn the morning of December 3, 1953,Juan Eugenio Suarez, janitor in theRespondent's plant at all times material herein, went to Guaynabo on an errandforMendez and Haddock.While in Guaynabo he met Davila, Quinones, andFuentes who were engaged in activities on behalf of the Union at the time.Withthem, according to Suarez, were three men.The record is not too clear as totheir identity.As the Trial Examiner sees it they were representatives of theAmerican Federation of Labor, who were assisting Davila and others in theircampaign to unionize the Respondent's employees.Davila testified that she asked Suarez to sign an application for membershipin the Union, and that he refused to do so.Her testimony in this regard wascorroborated by other witnesses, and is fully credited by the Trial Examiner.Suarez' testimony is not too clear as to just what he was asked to sign, noras to the identity of the men, except to the extent that they had something todo with "labor "After he had completed his errand he returned to the plant.Upon arrival he repotted the incident to Haddock who informed Mendez.Thelatter then went to Walker and gave him the information.At about noon asthe girls were preparing to leave the plant for lunch in Guaynabo and elsewherenearbyWalker made a speech to them.He spoke in English and Mendez inter-preted his words in Spanish to the employees.There are several versions of the speech in the record. In the consideredopinion of the Trial Examiner the best account of the incident is found in thetestimony of Maria Luisa Fuentes. It follows below:Q. All right, proceed, what happened on that day?A. On that day about twelve o'clock noon when we left, Mr. Walker keptus there and told us that in Guaynabo there were some girls with some papersand God torbid that we should sign those papers, and he told us that weshould go on the side opposite from where the girls were, because he hadcalled the Department of Labor on the phone, he said, and they told himthat they had no agent at Guaynabo with papers.Then he went on aheadof us-Q. Just a minute,before you go on.Did he mention who these girls werethat were in Guaynabo?A. Yes, he did.Q.Who did he say they were?A. Matilde, Carmen,and Paula.Q.When you say Paula, you mean Mrs. Paula Davila?A. Yes, sir.Q. And when you say Carmen, do you mean Carmen Gloria Quinones?A. Yes, sir.BothWalker and Mendez denied that the names of either Davila, Quinones,or Fuentes were mentioned in the speech.The gist of their testimony was thatall thatWalker said was that there were some men from the Department of LaborinGuaynabo, and that he had called the "Department of Labor and Fomento,because I know that if they were from the Department of Labor and Fomentothey would come in to my office. If they ask you to sign any paper make sureof what you sign." An excerpt from Mendez' testimony follows below:Q. Did he make any statement to them that there was a union involved inthis?A. Oh. no.Q. Did he make any statement to them that they should not sign anything?A. No, he never said that.Q Did he tell them that they shouldwalk on one side of the street, sothat they would not see these people?A. I don't remember that.Q. Did he in his talk make any mention of Paula Davila?A. No, he didn't.Q Or Carmen Gloria Quinones"A. No, he didn't.Q. Or Matilde Fuentes)A. No, he didn't mention her at any time.Q. Did he mention any girls at all?A. No 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuan Eugenio Suarez' version of the speech was that Walker did mention Davila,Quinones, and Matilde Fuentes therein.He further testified that Walker also said insubstance that if any of the employees "saw these people" in Guaynabo they wereto tell them to come see him at the plant.In the considered opinion of the Trial Examiner, Suarez' testimony is the "key,"so to speak. to the resolution of the credibility of the witnesses as regards just whatWalker said in his speech to the employees. Suarez impressed the Trial Examinerin the main as an honest witness. In the circumstances he credits Maria LuisaFuentes' account of the speech, since she likewise impressed the Trial Examineras a credible witness.By such resolution of the testimony the Trial Examinerfinds that neither Walker nor Mendez gave a full and true account of the incident.After the speech Walker got in his station wagon and drove into Guaynabo. Suarezaccompanied him.The record indicates that Victor Martinez, assistant manager ofthe plant, was also with Walker on this occasion and acted as interpreter for him inhis conversations with Davila, and other persons on that day, and as such participatedin the events that followed.The record is somewhat confusing as to just what Walker did when he arrived inGuaynabo at noon on December 3, 1953. From what the Trial Examiner gleansfrom the credible testimony of all witnesses, particularly that of Davila, Walkerstopped his car and accompanied by Martinez went over to where Davila, Fuentes,and Quinones were seated and asked them the whereabouts of the men from InsularDepartment of Labor.He was informed by Matilde Fuentes that they had left.Among those in the group was Benita Suarez of whom more anon below.The records shows that Walker stayed in town about an hour before returning tothe factory.While he was there many of the employees were walking around onthe streets.As the Trial Examiner sees it, it is the contention of the General Counsel thatWalker's activities in Guaynabo constituted "surveillance," of the employees, andthat by such conduct the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act, andconsequently violated Section 8 (a) (1) of the Act.The Trial Examiner is of the opinion that the record does not support the GeneralCounsel's position in this regard.True there is considerable suspicion that the pur-pose of his trips to Guaynabo on the clay in question were for the purpose of "surveil-lance" of the conduct of the employees, and in particular to see who engaged in con-versation with Davila, Quinones, and Matilde Fuentes and that by such conductinterfered with the rights of the employees to discuss their problems, and to join orrefrain from joining the Union.But as indicated above the Trial Examiner is notconvinced that the record as a whole supports the General Counsel's position in thisregard.Findings of fact cannot be predicted on suspicion, they must be supportedby substantial evidence. In such circumstances the Trial Examiner will recommendthat this particular allegation in complaint be dismissed.This is not to say that other allegations of this nature in the complaint are not sup-ported by substantial evidence when considered in the light of the whole record.TheTrial Examiner is convinced that Walker's request to the employees to refrain fromtalking to Davila, and her companions, constituted interference with, restraint, andcoercion.Itmust be remembered that the Trial Examiner has found above thatDavila, Quinones, and Matilde Fuentes were discharged for engaging in "protectedconcerted activities."In the circumstances the Trial Examiner is convinced that itis reasonable to infer that the intent of Walker's speech was to urge and warn theemployees to refrain from discussing their problems with Davila and the others.That the speech had precisely that effect is supported by credible testimony in therecord.Several witnesses, including Davila, testified to the effect that when the girlsfrom the plant came into town that day, they, for the most part, avoided her and thosewith her.Her testimony in this regard was as follows:Q. So you and these other girls were waiting in front of this tobacco factoryand waiting for the other girls to go by, is that right?A. Yes.Q. Now, after twelve o'clock of that day, were you still there at the tobaccofactory entrance?A. Yes, sir, until all of them had returned to the factory.Q. Now, did you see the girls walking through town on that day after thenoon hour?A Yes, sir.Q.Did you solicit them to sign these papers for you that you had?A. I couldn't do so. WARNER BROTHERS COMPANY OF P. R., INC.199Q.Why couldn't you?A. Because Mr. Walker was escorting or following them in his station wagon.Q.When did you see Mr. Walker on that day, in the noon hour?A. It was about between twelve to twelve-ten or twelve-fifteen.Q. Now you say you saw these other girls walking into town from the fac-tory.Will you tell us whether Mr. Walker came in with them, or came afterthem, or what was the situation?A. The girls took the opposite side from where we were.In view of the foregoing the Trial Examiner is convinced and finds that the Re-spondent by the conduct described immediately above, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed them in Section 7of the Act, and therefore was violative of Section 8 (a) (1) of the Act.There yet remains for disposal in this section of the report, the allegation in thecomplaint that the Respondent likewise interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act by.(a) urging, persuading, and warning its employees by threats of economic andother reprisals and by promises of benefit to refrain from assisting, becoming, orremaining members of the Union and engaging in or continuing to engage inconcerted bargaining or other aid or protection.After a close and careful perusal of the entire record the Trial Examiner is con-vinced that it does not support the above allegation by substantial evidence.As amatter of fact he finds little if any evidence to support it. In the circumstances hewill recommend that this particular allegation be dismissed in its entuety.E. The alleged discriminatory discharge of Benita SuarezSuarez was hired by the Respondent on July 21, 1953, and discharged on Decem-ber 4, 1953.At the time of her discharge she was a floor girl.Her duties consistedof delivering work to the machine operators.Before that she had worked in twoother departments as an operator. She admitted that while so engaged that shewas not a fast operator, and the record indicates that this was a factor in her beingmade a floor girl. The events leading up to her discharge were as follows.On the morning of December 3, 1953, she was in Guaynabo where she planned totake a bus to Santurce to deliver some material to her dressmaker.While she wasin Guaynabo she met Davila, Quinones, and Matilde Fuentes in the Alamo drugstore.While there Davila persuaded her to sign an application for membership in theUnion.She was with Davila and the other girls at the time Walker came by andtalked to them about the "men" from the Insular Department of Labor.Walkeradmits that he saw Suarez twice that morning in Guaynabo.The first time at about9 or 10 a. m. when he went after the mail, and the second time when she was withDavila.Suarez further testified that on December 2, 1953, she told one of her supervisors,Provi Sanchez, that she would be absent the next day, December 3, to take a dressto her dressmaker and that Sanchez told her that it would be all right. Suarez'testimony in this regard stands uncontradicted and undenied in the record, since theRespondent did not choose to call Sanchez as a witness, and no showing was madeat the hearing herein that she was unavailable as such. In the circumstances theTrial Examiner credits Suarez' testimony in this regard.Suarez further testified that her mother was ill on the morning of December 3,1953, and that this necessitated her getting a late start to Guaynabo and Santurce.On the morning of December 4, 1953, she reported to work as usualUpon herarrival at the plant she was informed by some of her fellow employees that they hadlearned that she had signed a union card and that ". . . if I had signed I had to notifythe office about it."She then went to Mendez and told her that she had signed sucha card.At the same time she told Mendez that she had not reported to work theday before because her mother was ill and that she had also gone to see her dress-maker.Mendez then informed her that Walker hadseenher in Guaynabo the daybefore.Mendez then took her to Walker's office.Present in the office at the timewere Walker, Mendez, Martinez, and Walker's secretary.Shortly after she enteredthe officeWalker, Mendez, and Martinez left and went into another room.Upontheir return they gave her a paper written in Spanish.Her testimony as regardsthis incidentwas as follows:Q.Who acted as interpreter for you on thatoccasion?A. I don't know because they went out back somewhere to makeout somepaper, apaper which they handedme to read.879288-56-vol. 113-14 200DECISIONS Or NATIONAL LABOR RELATIONS BOARDQ.Was it written in Spanish?A. Yes, sir.Q.What did the paper state?A. As far as I remember it said that in the six months that I had been work-ing there I had not accomplished any type of work, that I had not been ableto do any type of work; that I had been absent from work the day before whenthey most needed me, and that the excuse I had stated was that my grand-mother was sick, and I didn't have any grandmother, and also that 1 had nomore right to work any longer in that factory. I don't remember what elsethe paper said.Q. Did you sign that paper?A. No.Q.Whydidn't you sign it?A. Because I wasn't told to sign it.Q.Who showed you the paper?A.Mr. Martinez.Q.Weren't youasked to sign the paper?A. No.TRIAL EXAMINER:Let me get something straightened out. In this paper, doI understand the witness'testimony to be that there was a statement in therethat the excuse she had given was that her grandmother was sick? Is thatwhat she testified was on the paper?WITNESS: The paper said that I had not been to work that day because mygrandmother was sick, and I didn't have a grandmother.Shortly after her interview with Walker she left the plant.The Respondent contends that Suarez was discharged for three reasons: (1) Thatshe had a high record of absenteeism throughout her tenure of employment; (2) thatshe absented herself without leave on December 3, 1953; and(3) that she liedwhen she told Mendez that in addition to having an appointment with her dressmakeron December 3, 1953, she was unable to come to work on that date because hergrandmother was ill. In other words the Respondent contends that Suarez wasdischarged for just cause.At the hearing herein the Trial Examiner admitted in evidence Suarez' personnelrecord. It is set forth below:WARNER BROTHERS,INC.PUERTO Rico.Re Benita Suarez GonzalesThis girl was hired on July 21,1953; after receiving three days basic train-ing.She was assigned to operation#22, whichis top and bottom facing.She proved to be very slow, and after three weeks, she could only make 2 (two)dozen, per day.On August 8 she was transferred to another section of theroom,for training in operation 15, which is net-face around, where she alsoproved to be very slow, with an average of 12 dozen daily; which is way belowthe daily labor requirements.When questioned about her low production,she answered, "What else do you expect me to do?"Another opportunity was given to her on November 16th.Thistime as afloor-girl.Here she also was very slow and her attention was called severaltimes toward this disposition;in order to help her keep her job. She was sup-posed to keep the girls on the machines, supplied with work, and she had tobe told several times during the day, that she was not doing so.Then on December 10, during working hours, she was seen in town andwhen a reason was required from her, she said in the first instance that shewas taking some material over to her dressmaker,and in the next instance,when she realized how poor the excuse was, she stated that her grandmotherwas sick.As a whole, this girl's attitude toward her work and the company'spoliciesand regulations, showed a great lack of interest and was below average.(Signed)LLOYD B. WALKER,Manager.(Signed)ROSITA MENDEZ,Supervisor.(Signed)Luz CH HADDOCK,Supervisor.In addition the Respondent contends that it had no knowledge of Suarez' mem-bership in the Union or of her activities on its behalf, and that consequently thiscould not have been a factor in her discharge. WARNER BROTHERSCOMPANY OFP. R., INC.201Conclusions as to SuarezIt has been well said that hard cases make bad law. So is it here. The case as toSuarez is most difficult. The solution of the case as to her in the final analysis restson the resolution of the credibility of the witnesses.Another factor is certainundenied and uncontradicted testimony in the record as regards Suarez.As indicated above one of the Respondent's contentions is that Suarez did notnotify it that she would be absent from work on December 3, 1953. The uncon-tradicted and undemed testimony in the record is to the contrary.The TrialExaminer has found above that Suarez went to one of her supervisors, Provi Sanchez,and received permission from her on December 2, 1953. The Respondent offeredno pertinenttestimony as regards this incident. It did not choose to call Sanchezas a witness on its behalf, nor make any showing at the hearing herein that she wasunavailable as such.Now as to the Respondent's contention that Suarez lied when she told Mendezthat a further factor in her absenting herself from work on December 3, 1953, wasthat her grandmother was ill. Suarez testified that it was her mother who was illand that she had no grandmother.Her testimony in this regard is credited by theTrial Examiner and he finds that she did not make the statement attributed to herby the Respondent.Suarez impressed the Trial Examineras anhonest witness.At thetime sheappeared before him she was 21 years old.Her demeanor as a witness was excellent.In the circumstance and upon the findings made above, the Trial Examinercredits Suarez' account of the events that occurred on December 3, 1953, andrejectsthe contentions of the Respondent in this regard.We now come to its contention that it was without knowledge that Suarez hadsigned a union card. In the considered opinion of the Trial Examiner there is sub-stantialevidence to the contrary in the record. It must be borne in mind that Suareztestifiedthat she went to Mendez upon the advice of certain of her coworkers andtoldMendez that she had signed a union card on December 3, 1953, and that shortlythereafter she was discharged.The Trial Examiner has carefully examined therecord, particularly the testimony of Mendez, and he finds no testimony by her orany other witness as regards this incident.The only testimony in the record thatmight possibly have some relevancy in this regard is that of Mendez at page 352 ofthe record.There she testified as follows:Q. Now on December 3 at lunch time and thereafter, did anyone tell youthat any of the girls had signed any papers or cards?A. Nobody did, no.In view of the foregoing the Trial Examiner credits Suarez' testimony that shetoldMendez that she hadsigneda union card on December 3, 1953. Consequentlyhe finds that the Respondent had knowledge of Suarez' activities on behalf of theUnion at the time it discharged her.In view of all of the above and upon the record considered as a whole the TrialExaminer is convinced and finds that the reasons advanced by the Respondent forthe discharge of Benita Suarez were mere pretext, and that the true motive for herdischarge was because of her union affiliation and concerted activities.The Trial Examinerisnotunmindful of the fact that Suarezwas not an outstand-ing employee,but it must be remembered that the Respondent retained her in itsemploymentdespite this factor. It also must be remembered that she was seen withDavilainGuaynabo on December 3, 1953, on atleasttwo occasions by GeneralManager Walker. Though the Trial Examinerdoesnot specifically find that this wasthe primary reasonfor her discharge, nevertheless he did not completely disregardthe incidentin reachinghis ultimate conclusions herein.In the circumstances,and upon the entire records considered as a whole, the TrialExaminerfinds that the Respondent discharged Benita Suarez on December 4, 1953,because ofher union and concerted activities, and that such conduct was in contra-ventionof the provisions of Section 7 of the Act, and therefore violative of Section8 (a) (3) and(1) of the Act.The Role of the Union in This ProceedingThroughout the record there is testimony that the employees had had some con-tact with officials of the American Federation of Labor in Puerto Rico before theevents of November 20 and December 3, 1953. Among those who were active inthis regard were Quinones and Matilde Fuentes.The record shows that they hadbeen in touch with Armando Rivera and one Juliano, at times material herein, presi-dent of a local of the Union at a glass and paper factory in the area. The difficulty 202DECISIONSOF NATIONALLABOR RELATIONS BOARDin resolving the issue as to whether the Respondent had knowledge of this activity onthe part of its employees is because it did not come out in the"open," "so to speak,"untilNovember 20, 1953, and thereafter on December 3, 1953. The record is toovague to make a specific finding that the Respondent had knowledge of union activi-ties as such,except as regards the"Dubinsky"incident on November 20, 1953. Forthis reason the Trial Examiner has predicated his findings as regards Davila, Quinones,and Matilde Fuentes on their concerted rather than union activity.The case as toSuarez is the only discriminatee that he has found to be within the four corners ofthe complaint on both union and concerted activities.For these reasons the TrialExaminer has refrained from discussing the activities of Davila, Quinones, andMatilde Fuentes as regards their visits to the union office in San Juan, and to theInsular Department of Labor in San Juan and Rio Piedras.He feels that the GeneralCounsel's case rests on sound ground as regards his findings as regards the discrimi-natees regardless of whether they rest on either concerted or union activities.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the tree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Having found that the Respondent discriminatorily discharged Paula Davila Ramos,Matilde Fuentes, Carmen Gloria Quinones, and Benita Suarez, it will be rec-ommended that the Respondent offer to all of them immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and that each be made whole for any lossof pay she may have suffered by reason of the discrimination against her, by pay-ment to each of them of a sum of money equal to that which each would normallyhave earned as wages from the date of the discrimination to the date of the Respond-ent's offer of reinstatement,less her net earnings during such period.4The backpay shall be computed in the manner established by the Board,5 and theRespondent shall make available to the Board its payroll and other records to facili-tate the checking of amounts due.The preventive purposes of the Act will be thwarted unless the recommendationsare coextensive with the threat contained in violations of the Act herein found. Itwill therefore be recommended that the Respondent cease and desist from infringingin any manner upon the employees' rights guaranteed in Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Warner Brothers Company of P. R., Inc.,is engaged in commerce within themeaning ofthe Act.2.AmericanFederation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.By discriminating in regard to the hire and tenure of employment of PaulaDavila Ramos,Matilde Fuentes,Carmen Gloria Quinones,and Benita Suarez, there-by discouraging membership in a labor organization,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]sCrossettLumber Company,8 NLRB 440F W Woolwoith Company,90 NLRB 289 WARNER BROTHERS COMPANY OF P. R., INC.203APPENDIX ATotal DozWEEK ENDING OCTOBER 2, 1953Pi odOp 15TotalOp 16PaulaDavila Ramos----------------------------------------242174Carmen Gloria Quinones------------------------------------80164Isabel Garcia----------------------------------------------13076Mercedes Diaz---------------------------------------------180120Ana Maria Acevedo----------------------------------------188150Graciela Serrano-------------------------------------------246184Nicolasa Catala--------------------------------------------192136WEEK ENDING OCTOBER 9, 1953Paula Davila Ramos----------------------------------------256236Carmen Gloria Quinones------------------------------------174130Isabel Garcia----------------------------------------------120120Mercedes Diaz---------------------------------------------164142Ana Maria Acevedo----------------------------------------144138Graciela Serrano-------------------------------------------222164Nicolasa Catala--------------------------------------------240220WEEK ENDING OCTOBER 16, 1953Paula Davila Ramos----------------------------------------262250Carmen Gloria Quinones------------------------------------180180Isabel Garcia----------------------------------------------108108Mercedes Diaz---------------------------------------------146130Ana Maria Acevedo----------------------------------------246246Graciela Serrano-------------------------------------------190170Nicolasa Catala--------------------------------------------182182WEEK ENDING OCTOBER 23, 1953Paula Davila Ramos----------------------------------------306290Carmen Gloria Quinones------------------------------------274220Isabel Garcia----------------------------------------------138108Mercedes Diaz---------------------------------------------186164Ana Maria Acevedo----------------------------------------2424Graciela Serrano-------------------------------------------252198Nicolasa Catala--------------------------------------------308258Carmen Lina Avila-----------------------------------------3634Teofila Flores---------------------------------------------22WEEK ENDING OCTOBER 30, 1953Paula Davila Ramos----------------------------------------246208Carmen Gloria Quinones------------------------------------246104Isabel Garcia----------------------------------------------15696Mercedes Diaz---------------------------------------------186174Ana Maria Acevedo----------------------------------------212148Graciela Serrano-------------------------------------------256200Nicolasa Catala--------------------------------------------210114Carmen Lina Avila-----------------------------------------5454TeofilaFlores---------------------------------------------1818WEEK ENDING NOVEMBER 6, 1953PaulaDavila Ramos----------------------------------------232130Carmen Gloria Quinones------------------------------------228134Isabel Garcia----------------------------------------------17290Mercedes Diaz---------------------------------------------138114Ana Maria Acevedo----------------------------------------154138Graciela Serrano-------------------------------------------246184Nicolasa Catala--------------------------------------------224138Carmen Lina Avila-----------------------------------------6058TeofilaFlores---------------------------------------------2424 204DECISIONS OF NATIONALLABOR RELATIONS BOARDTotal Dog.WEEK ENDING NOVEMBER 13, 1953Prod.Op 15TotalOp 16Paula Davila Ramos----------------------------------------296214Carmen Gloria Quinones------------------------------------210208Isabel Garcia----------------------------------------------130110Mercedes Diaz---------------------------------------------76122Ana Maria Acevedo----------------------------------------162114Nicolasa Catala--------------------------------------------214214Graciela Serrano-------------------------------------------204118Carmen Lina Avila-----------------------------------------7878Teofila Flores---------------------------------------------3448WEEK ENDING NOVEMBER 20, 1953Paula Davila Ramos----------------------------------------206130Carmen Gloria Quinones------------------------------------146134Isabel Garcia----------------------------------------------1744Mercedes Diaz---------------------------------------------1666Ana Maria Acevedo----------------------------------------24428Nicolasa Catala--------------------------------------------248166Graciela Serrano-------------------------------------------236106Carmen Lina Avila-----------------------------------------10696Teofila Flores---------------------------------------------6060Metco Plating CompanyandLocal No. 1, International Union,Metal Polishers,Buffers, Platers, and Helpers,AFL.Case No.7-CA-1074. July 18,1955DECISION AND ORDEROn February 7, 1955, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, the Respondent, the General Counsel, and theUnion filed exceptions to the Intermediate Report and supportingbriefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.21Respondent also requested oral argument. In our opinion, the record, the exceptions,and the briefs fully present the issues and the positions of the parties.Accordingly, therequest is denied.2 The Trial Examiner resolved many of the credibility issues without specifically dis-cussing evidence in the record which was contrary to his ultimate findings.The Board113 NLRB No. 23.